



Exhibit 10.72
REALOGY HOLDINGS CORP.
2018 LONG-TERM INCENTIVE PLAN
LONG-TERM PERFORMANCE AWARD NOTICE OF GRANT
& LONG-TERM PERFORMANCE AWARD AGREEMENT
Realogy Holdings Corp. (the “Company”), pursuant to Section 8.1 of the 2018
Long-Term Incentive Plan (the “Plan”), hereby grants to the individual listed
below (the “Participant”), a Long-Term Performance Award. The Long-Term
Performance Award is subject to all of the terms and conditions set forth herein
and in the Long-Term Performance Award Agreement attached hereto as Exhibit A
(the “Agreement”) and the Plan, which are incorporated herein by reference. In
addition, as a condition to receiving this Long-Term Performance Award, the
Participant understands and agrees to be bound by and comply with the
restrictive covenants and other provisions set forth in the Restrictive Covenant
Agreement attached hereto as Exhibit B (the “Restrictive Covenant Agreement”), a
copy of which the Participant acknowledges receipt. The Participant understands
and agrees that the Restrictive Covenant Agreement shall survive the grant,
payment, vesting or termination of the Long-Term Performance Award and any
termination of employment of the Participant, and that full compliance with the
Restrictive Covenant Agreement is an express condition precedent to (i) the
receipt, delivery and vesting of the Long-Term Performance Award and (ii) any
rights to any payments with respect to the Long-Term Performance Award.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant (“Notice”) and the Agreement.
Participant:
Grant Date: 
Target Grant:  $ 
Performance Period: January 1, 2020 – December 31, 2022
Performance Criteria: See Schedule 1 to Exhibit A attached hereto
        



--------------------------------------------------------------------------------



By accepting this Long-Term Performance Award, the Participant agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Notice,
including the Restrictive Covenants Agreement. The Participant has reviewed the
Agreement, the Plan and this Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice and fully
understands all provisions of this Notice, the Agreement and the Plan. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or relating to the Long-Term Performance Award.
Participant’s Consent Regarding Use of Personal Information. By accepting this
Long-Term Performance Award, the Participant explicitly consents (i) to the use
of the Participant’s Personal Information (as defined in Section 6.14 of the
Agreement and to the extent permitted by law) for the purpose of implementing,
administering and managing the Participant’s Long-Term Performance Award under
the Plan and of being considered for participation in future equity, deferred
cash or other award programs (to the extent he/she is eligible under the terms
of such plan or program, and without any guarantee that any award will be made);
and (ii) to the use, transfer, processing and storage, electronically or
otherwise, of his/her Personal Information, as such use has occurred to date,
and as such use may occur in the future, in connection with this or any equity
or other award, as described above.
Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits OnLine Grant Award Acceptance Process are not required to
print and sign this Agreement.


REALOGY HOLDINGS CORP.   PARTICIPANT

By: ______________________________  By: ______________________________




Print Name:  Print Name:















2

--------------------------------------------------------------------------------



Exhibit A: LONG-TERM PERFORMANCE AWARD AGREEMENT
Pursuant to the Long-Term Performance Award Notice of Grant (the “Notice”) to
which this Long-Term Performance Award Agreement (this “Agreement”) is attached,
Realogy Holdings Corp. (the “Company”) has granted under Section 8.1 of the
Company’s 2018 Long-Term Incentive Plan (the “Plan”) the Long-Term Performance
Award indicated in the Notice, subject to the terms and conditions set forth in
this Agreement, the Notice and the Plan, including the performance conditions
set forth in Schedule 1 hereto. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1 Incorporation of Terms of Plan. The Long-Term Performance Award is subject
to the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II
GRANT OF LONG-TERM PERFORMANCE AWARD
2.1 Grant of Long-Term Performance Award. In consideration of the Participant’s
past and/or continued employment with or Service to the Company or any Affiliate
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Notice (the “Grant Date”), the Company grants to the
Participant the Long-Term Performance Award set forth in the Notice (the “Target
Grant”), subject to the terms and conditions set forth in the Plan and this
Agreement, including Schedule 1 attached hereto, and subject to the
Participant’s full compliance at all times with the restrictive covenants and
other provisions set forth in the Restrictive Covenants Agreement (as defined in
the Notice), which is an express condition precedent to (i) the receipt,
delivery and vesting of any Long-Term Performance Award and (ii) any rights to
any payments with respect to the Long-Term Performance Award.
2.2 Consideration to the Company. In consideration of the grant of the Long-Term
Performance Award by the Company, the Participant agrees to render Services to
the Company or any Affiliate and to comply at all times with the Restrictive
Covenants Agreement. Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continue in the employ or Service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the Services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
ARTICLE III
PERFORMANCE CRITERIA AND PERFORMANCE PERIOD
3.1 Performance Period. Subject to the remaining terms of this Agreement, after
completion of the Performance Period as set forth on the Grant Notice, the
amount ultimately earned under the Long-Term Performance Award pursuant to this
Agreement will be based on the Company’s performance against certain criteria
(the “Performance Criteria”) as set forth on Schedule 1 hereto.
3.2 Settlement of Long-Term Performance Award. The Participant shall be entitled
to receive a cash payment equal to a multiple of the Target Grant, as determined
in accordance with Schedule 1 hereto and subject to the terms and conditions
described herein (subject to any reductions for tax withholding or otherwise to
the extent permitted under the Plan or this Agreement), including the
Participant's full compliance at all times with the Restrictive Covenants
Agreement. Except as provided in Article V below, any payment earned under this
Agreement shall be delivered as soon as reasonably practicable following
approval of the amount earned under the
A-1

--------------------------------------------------------------------------------



Long-Term Performance Award, but in no event later than two and half months
following the end of the Performance Period, provided that the Participant fully
complies at all times with the Restrictive Covenants Agreement. Any portion of
the Long-Term Performance Award that could have been earned in accordance with
the provisions of Schedule 1 that is not earned as of the end of the Performance
Period shall be immediately forfeited at the end of the Performance Period.
3.3 No Rights as a Stockholder. The Long-Term Performance Award is a cash award
and is not an equity interest in the Company and the Participant shall not be,
or have any of the rights or privileges of a stockholder of the Company with
respect to, the Long-Term Performance Award.
3.4 No Dividend or Dividend Equivalents Rights. The Long-Term Performance Award
carries no dividend or dividend equivalent rights related to any cash or other
dividend paid by the Company while the Long-Term Performance Award is
outstanding.
ARTICLE IV
FORFEITURES
4.1 Termination of Employment. Except as otherwise specifically set forth in
this Article IV or Article V, if the Participant terminates employment with or
ceases to provide Services to the Company or any Affiliate prior to the date on
which the Performance Period ends, this Agreement will terminate and be of no
further force or effect on the date that the Participant is no longer actively
employed by or providing Services to the Company or any of its Affiliates and
the Long-Term Performance Award shall be forfeited on such date. The Participant
will, however, be entitled to receive his or her earned cash payment based upon
actual performance under this Agreement if the Participant’s employment
terminates or Services cease after the Performance Period but before the
Participant’s receipt of such payment.
4.2 Death or Disability. Except as set forth in Section 5.1 below, if the
Participant terminates employment with or ceases to provide Services to the
Company or any Affiliate prior the end of the Performance Period on account of
death or Disability, the Participant will be entitled to receive his or her
earned cash payment based upon actual performance under this Agreement had the
Participant’s employment or Services not terminated, with such payment pro-rated
for the number of full months of the Performance Period during which the
Participant was employed by or was providing Services to the Company or any
Affiliate.
4.3 Termination other than for Cause or for Good Reason. Except as set forth in
Section 5.1 below, in the case where the Participant terminates employment with
or ceases to provide Services to the Company or any Affiliate prior to the end
of the Performance Period other than for Cause or the Participant resigns from
employment from the Company or any Affiliate with Good Reason, the Participant
will be entitled to receive his or her earned cash payment based upon actual
performance under this Agreement had the Participant’s employment or Services
not terminated, with such payment pro-rated for the number of full months of the
Performance Period during which the Participant was employed by or was providing
Services to the Company or any Affiliate.
4.4 Retirement. In the case of a Participant’s Retirement on or following the
first anniversary of the commencement of the Performance Period, the Participant
will be entitled to receive his or her earned cash payment based upon actual
performance under this Agreement had the Participant’s employment or Services
not terminated, without pro-ration.
4.5 Timing of Payment. Without limiting the foregoing, in the event the
Participant’s employment or Services terminate before the end of the Performance
Period on account of death, Disability, Retirement or termination by the Company
other than for Cause or a resignation for Good Reason, any amount that becomes
payable in accordance with any of Sections 4.2, 4.3 or 4.4 above shall be
payable at the time and in the manner set forth in Section 3.2 following the end
of the Performance Period, provided that the Participant fully complies at all
times with the Restrictive Covenants Agreement.


A-2

--------------------------------------------------------------------------------



ARTICLE V
CHANGE IN CONTROL
5.1 Change in Control. In the event that Change in Control occurs during the
Performance Period, the Long-Term Performance Award shall, immediately prior to
the Change in Control, (a) be converted to a time-based cash award equal to the
Target Grant, (b) cease to be subject to the achievement of the Performance
Criteria and (c) be payable in full at the end of the Performance Period
provided the Participant is employed by or is providing Services to the Company
or any Affiliate on such date and fully complies at all times with the
Restrictive Covenants Agreement, subject to the following:
(a) If the Long-Term Performance Award is assumed or substituted in connection
with the Change in Control, in the event that during the Performance Period,
(i) a Participant’s employment or Service is terminated other than for Cause by
the Company or any Affiliate or the Participant resigns from employment from the
Company or any Affiliate with Good Reason, (1) the Long-Term Performance Award
shall become fully payable and (2) the Long-Term Performance Award shall be
settled in a cash payment as soon as practicable, but in no event later than ten
(10) days following such termination, provided that the Participant fully
complies at all times with the Restrictive Covenants Agreement; or
(ii) a Participant’s employment or Service is terminated on account of death or
Disability, (1) the Long-Term Performance Award shall become fully payable and
(2) the Long-Term Performance Award shall be settled in a cash payment as soon
as practicable, but in no event later than ten (10) days following such
termination, provided that the Participant fully complies at all times with the
Restrictive Covenants Agreement.
(b) If the Long-Term Performance Award is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, (i) the Long-Term Performance Award shall become fully
payable and (ii) the Participant shall receive a cash payment equal to the
Target Grant, provided that the Participant fully complies at all times with the
Restrictive Covenants Agreement. As soon as practicable, but in no event later
than ten (10) days, following the Change in Control, the Company or its
successor shall deliver to the Participant (or, if applicable, the Participant’s
estate) the cash payment as calculated pursuant to the preceding sentence.
5.2 Assumption/Substitution. For purposes of Section 5.1, the Long-Term
Performance Award shall be considered assumed or substituted for if, following
the Change in Control, the Long-Term Performance Award remains subject to the
same terms and conditions that were applicable to the Long-Term Performance
Award immediately prior to the Change in Control except that the Long-Term
Performance Award shall no longer be subject to the achievement of the
Performance Criteria.
ARTICLE VI
MISCELLANEOUS
6.1 Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenants Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Long-Term
Performance Award.
A-3

--------------------------------------------------------------------------------



6.2 Restrictions on Transfer. The Long-Term Performance Award may not be
transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3 Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, the
Long-Term Performance Award by any holder thereof in violation of the provisions
of this Agreement shall be valid, and the Company will not transfer any
Long-Term Performance Award on its books or otherwise. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
6.4 Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or Service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.
6.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant’s last address reflected on
the Company’s records.
6.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
6.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.8 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Long-Term
Performance Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
6.9 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Long-Term Performance Award in any material way
without the prior written consent of the Participant.
6.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.11 Unfunded Status of Long-Term Performance Award. With respect to any
payments not yet made to the Participant pursuant to the Plan, including this
Long-Term Performance Award, nothing contained in the Plan, the Notice, the
Restrictive Covenants Agreement or this Agreement shall give the Participant any
rights that are greater than those of a general creditor of the Company or any
Affiliate.
6.12 Entire Agreement. The Plan, the Notice, the Restrictive Covenants Agreement
and this Agreement (including all Exhibits and Schedules thereto) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.
A-4

--------------------------------------------------------------------------------



6.13 Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Long-Term Performance Award be exempt from, or comply
with, Section 409A of the Internal Revenue Code (the “Code”), and accordingly,
to the maximum extent permitted, this Agreement and the Long-Term Performance
Award shall be interpreted and administered to be in accordance therewith.
Notwithstanding anything contained herein to the contrary, the Participant shall
not be considered to have terminated employment with the Company for purposes of
any payments under this Agreement and the Long-Term Performance Award which are
subject to Section 409A of the Code until the Participant would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement and the Long-Term Performance Award shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Agreement and the Long-Term Performance Award that
are due within the “short term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement and the Long-Term Performance Award during
the six-month period immediately following the Participant’s separation from
service shall instead be paid on the first business day after the date that is
six months following the Participant’s separation from service (or, if earlier,
the Participant’s death). The Company makes no representation that any or all of
the payments described in this Agreement and the Long-Term Performance Award
will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant understands and agrees that he or she shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A.
6.14 Disclosure Regarding Use of Personal Information.
(a) Definition and Use of “Personal Information”. In connection with the grant
of the Long-Term Performance Award, and any other award under other incentive
award programs, and the implementation and administration of any such program,
including, without limitation, the Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s country of employment. The “Personal Information” the
Company may collect, process, store and transfer for the purposes outlined above
may include the Participant’s name, nationality, citizenship, tax or other
residency status, work authorization, date of birth, age, government/tax
identification number, passport number, brokerage account information, GEID or
other internal identifying information, home address, work address, job and
location history, compensation and incentive award information and history,
business unit, employing entity, and the Participant’s beneficiaries and contact
information. The Participant may obtain more details regarding the access and
use of his or her personal information, and may correct or update such
information, by contacting his or her human resources representative or local
equity coordinator.
(b) Use, Transfer, Storage and Processing of Personal Information. The use,
transfer, storage and processing of Personal Information electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. To the extent permitted by law, Personal Information
may be used by third parties retained by the Company to assist with the
administration and compliance activities of its incentive award programs, and
may be transferred by the entity that employs (or any entity that has employed)
the Participant from the Participant’s country of employment to the Company (or
its Affiliates or Subsidiaries) and third parties located in the U.S. and in
other countries. Specifically, those parties that may have access to the
Participant’s Personal Information for the purposes described herein include,
but are not limited to: (i) human resources personnel responsible for
administering the award programs, including local and regional equity award
coordinators, and global coordinators located in the U.S.; (ii) Participant’s
U.S. broker and equity account administrator and trade facilitator; (iii)
Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his or her superiors; (iv)
the Administrator; (v) the Company’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and
A-5

--------------------------------------------------------------------------------



external legal, tax and accounting advisors (but only to the extent necessary
for them to advise the Company on compliance and other issues affecting the
incentive award programs in their respective fields of expertise). At all times,
Company personnel and third parties will be obligated to maintain the
confidentiality of the Participant’s Personal Information except to the extent
the Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1 “Disability” shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.2 “Retirement” shall mean a “separation from service” (within the meaning of
Section 409A of the Code) with the Company and all Affiliates (other than for
Cause) after attaining eligibility for Retirement. A Participant attains
eligibility for Retirement upon the earlier of (a) age 65 or (b) age 55 with at
least ten (10) whole years of consecutive Service starting from the
Participant’s most recent hire date with the Company and all Affiliates. For the
avoidance of doubt, the phrase “consecutive service” in the preceding sentence
shall not include time spent by the Participant:
(a) as a consultant or advisor to the Company or its Affiliates following a
“separation from service” within the meaning of Section 409A of the Code;
(b) engaged as an independent sales agent affiliated with one of the Company’s
or its Affiliates’ real estate brands; or
(c) employed with or providing services to any business acquired by the Company
or any Affiliate prior to the time such business was acquired by the Company or
any Affiliate or employed with or providing services to any business after the
time such business was divested by the Company or any Affiliate.
7.3 “Service” or “Services” shall mean services performed by the Participant for
the Company or its Affiliates as an Employee, consultant or adviser, provided
that services performed by a Participant in the capacity as an independent sales
agent affiliated with one of the Company’s or its Affiliates’ real estate brands
shall not constitute Service.


A-6